DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group I and species of cancer as the inflammasome mediated disorder; a mannose containing glycan and the carbohydrate-based backbone; 68Ga and/or Ga as the detectable moiety and at least one leash conjugated to the backbone in the reply filed on May 2, 2022 is acknowledged. The traversal is on the ground(s) that the burden on the Office to consider all of the groups together is less than the burden on the Applicant/the public to prosecute/search the applications/patents separately. This is not found persuasive because that is not the standard for establishing burden and as set forth on p 3 – 4 of Requirement for Restriction/Election the different inventions at least have different classifications and will require different field of search, establishing a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Note that as only the presence of at least one leash and no additional molecules such as those recited in claims 5 and 6 was elected, claims 5 and 6 are withdrawn from further consideration.

Specification

The disclosure is objected to because of the following informalities: only a single figure is present in this application and when only a single figure is present, the abbreviation “FIG.” should not be used in the specification but referred to as “the figure” (see 37 CFR 1.84(u)(1)). The figure itself does not contain the label “Figure 1” and is proper but the language used in the Brief Description of Drawings Section does not match the figure itself and is improper.
Appropriate correction is required.

Claim Objections

Claims 7, 9, 10 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims. See MPEP § 608.01(n). Accordingly, the claims 7, 9, 10 and 12 have not been further treated on the merits.

Claim Rejections - 35 USC § 112 – Scope of Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the detection of inflammation with a compound comprising a dextran backbone and a detectable moiety, does not reasonably provide enablement for the detection of inflammation using a non-dextran, carbohydrate-based backbone with a detectable moiety or the diagnosis of any specific disorder with any carbohydrate-based backbone. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The disclosure and claims of the application have been compared per the factors indicated in the decision In re Wands, 8 USPQ2nd 1400 (Fed. Cir. 1988) as to undue experimentation
The factors include:
	1. 	The nature of the invention;
	2.	The breadth of the claims;
	3. 	The predictability or unpredictability of the art;
	4.	The amount of direction or guidance presented;
	5.	The presence or absence of working examples
	6.	The quantity of experimentation necessary;
	7.	The state of the prior art; and
	8.	The relative skill of those skilled in the art.

Each relevant factor is addressed below on the basis of comparison of the disclosure, the claims and the state of the art in the assessment of undue experimentation.
The nature of the invention, breadth of the claims: The claims are drawn to the diagnosis an inflammasome mediated disorder by administration of a compound comprising a carbohydrate-based backbone and a detectable moiety, and then detecting the presence of the detectable moiety in the subject after administration. The backbone can be a monosaccharide, oligosaccharide or polysaccharide and in many of the claims, the composition of the backbone is not further specified, but can contain at least two mannose residues (claim 4). The scope of the compounds used in the method is broad, and the detectable moiety is also not limited. “Diagnosis” is not specifically defined in the specification but dictionary definitions of “diagnose” include “to recognize and name the exact character of a disease or problem by examining it” (definition of ‘diagnose’ from Cambridge Dictionary, accessed 12/14/18). Inflammasomes are a marker of inflammation, and the claims are drawn to the diagnosis of disorders mediated by inflammasomes. Such disorders are very broad in scope, and the claims and specification exemplify cancer, tuberculosis, HIV and multiple sclerosis with additional examples from the specification including Alzheimer’s disease, celiac disease, diabetes, eczema, heart disease, psoriasis, stroke, and vasculitis (¶ [0014] of the PGPub of the instant application). Therefore the scope of the conditions mediated by inflammasomes to be diagnosed is also very broad.

The state of the prior art; the amount of direction or guidance presented; the relative skill of those skilled in the art; the predictability or unpredictability of the art, the presence or absence of working examples, the quantity of experimentation necessary:
The relative skill of those skilled in the art is high such as M.D. or diagnostician that can interpret diagnostic test results such as a pathologist. The prior art and instant application recognize that inflammation occurs in many different conditions and can play a role in the etiology and symptomology of a particular condition and in determining the effectiveness of treatments for conditions associated with inflammation. Despite this common linkage with inflammation, the current state of the art uses different diagnostic tests for different inflammasome-mediated disorders. Diabetes can be diagnosed through blood samples that look at the blood sugar level, while stroke is diagnosed through imaging tests such as MRI or CT. Similar imaging tests can be used to identify potential tumors, but actual specific diagnosis of cancer requires additional testing, such as by obtaining a tissue sample via a biopsy that is then further analyzed for a cancer diagnosis.
In the instant specification, no compounds are fully specified. Reference is made to carbohydrate backbones from U.S. Patent No. 6,409,990 that comprise a dextran backbone and bind to CD206. However, as indicated above, the claimed carbohydrate carrier is much broader than those disclosed in this document and presumably binds to one portion of the inflammasome that need not be CD206 if this does form part of the inflammasome. 
US 2015/0023876 also focuses on dextran backbone carriers for diagnosing CD206 expressing cell-related disorders (abstract). Examples for diagnosing conditions such as Kaposi’s sarcoma (KS; ¶ [0087] onward), tuberculosis (¶ [0115] onward), arterial inflammation (¶ [0129] onward and rheumatoid arthritis (¶ [0137] onward). But it is not clear if these reagents could be used to de novo diagnosis of particular conditions. For example, in KS imaging example 1, the 99mTc labeled tilmanicept was administered and detected, with the results reported as “[t]he findings of localized radioactivity within the skin lesion(s) is presumptive evidence of mannose binding receptors and/or macrophage activity, which is consistent with the presence of Kaposi’s sarcoma, and the absence of such activity would essentially rule out Kaposi’s sarcoma (p [0105] onward). Given that inflammation is the target of these compound and the prevalence of inflammation in many conditions, it is not clear how evidence of inflamed skin lesions is ‘presumptive evidence’ for Kaposi’s sarcoma, especially as many other skin conditions such as eczema and psoriasis are also indicated as skin conditions that can be diagnosed with such detection of such compounds and no additional information or tests are set forth. Many infections are marked by inflammation. But if inflammation was detected in a joint using such compounds, how would one determine if the inflammation arose from an infection, from rheumatoid arthritis or an overuse injury that caused inflammation? Making a diagnosis of a specific condition solely using these compounds is not addressed in the specification and the state of the prior art does not appear to allow for a specific diagnosis of the condition causing the inflammation based solely on detection of areas of inflammation.
As discussed above, the scope of the carrier molecules is very broad and while US’876 references mannose binding receptors, many of the claims do not even require the presence of mannose and it is not clear if mannose receptors form part of the inflammasome. Therefore undue experimentation is required to determine which non-toxic, carbohydrate-based backbone containing carriers within the scope of the claims are suitable for the detection of inflammasomes, and further even if such a compound was adequately described, how the detection of inflammation with such a compounds leads to a specific diagnosis of the particular disorder is not set forth. Therefore the dextran backbone compounds as in US’990 and US’876 will allow for the identification of inflammation generally speaking, but not diagnosis of the exact disease such as cancer, Kaposi’s sarcoma, tuberculosis, etc. as required by the instant claims. Therefore the full scope of the instant claims is not enabled.


Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires that the carbohydrate-based backbone of the carrier molecule is “non-toxic”. Neither the claims nor the specification defines this term. Is this limited to toxicity to the subject to whom the composition is administered and/or more generally non-toxic to the environment? Effects such as toxicity depend not only on the chemical structure of the compound including the backbone but can also be determined by additional factors such as the dose and administration route. As the particular effects and the magnitude of any observed effect that would lead to a determination of a toxic or non-toxic material has not been sufficiently defined, the scope of the compounds falling within the scope of the claims cannot be determined and therefore the claims are indefinite. The dependent claims fall therewith. Please clarify.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim recites the same lower limit for the number of mannose residues in the mannose-containing glycan, however this limit is introduced with “an oligosaccharide” in claim 3 and “a polysaccharide” in claim 4. Oligomers have a small number of monomers but polymers can contain many more monomers than oligomers. There is no single, art accepted definition of monomer lengths for oligomer versus polymer and polysaccharides with high molecular weights, e.g., 1,000,000 Da, would not be considered oligomers but polymers due to the very large number of monomers present. The identical lower limits in these claims implies that a material with 2 monomers is considered to be both an oligosaccharide and a polysaccharide. However, with the specified lower limit of 2, neither the claims nor the specification indicates the upper limit for the number of monomers in an oligomer. In looking to the specification, no definition of either term is given although oligosaccharides are equated with secondary polysaccharides while polysaccharides are equated with tertiary carbohydrates (also see claim 5), the terms secondary and tertiary carbohydrates do not appear to be art recognized terms and in the absence of clear definitions, do not provide enough of a definition of oligosaccharide and polysaccharide to define the metes and bounds of these claims. 
Please clarify.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "said leash" in line 1. There is insufficient antecedent basis for this limitation in the claim. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope et al. (US 2015/0023876). 
Cope et al. disclose the administration of 99mTc, a radioisotopic detectable moiety, labeled tilmanocept that is administered to a subject and then detected (e.g., ¶ [0106]). The localization of the radioactivity within skin lesion is presumptive evidence of mannose binding receptor and/or macrophage activity (¶ [0107]), which are markers of inflammation. Tilmanocept has a dextran based backbone, reading on the carbohydrate-based backbone carrier of the instant claims and a plurality of –O(CH2)3S(CH2)2NH2 leashes attached to the core glucose elements of the dextran backbone (¶ [0005]). Either mannose (a monosaccharide) or the chelator DTPA (diethylenetriamine pentaacetic acid) that chelates the radioisotope are attached to the inker via linkers or “leashes” (¶¶ [0005] – [0006]). Therefore a compound within the scope of the instant claims was administered was able to detect inflammation associated with this particular type of cancer as set forth in KS (Karposi’s sarcoma, a cancer) imaging example 1 (¶¶ [0105] – [0107]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. (US 2015/0023876).
Cope et al. was discussed above. Additionally, Cope et al. discloses compositions, method and kits related to the diagnosis of CD206 expressing cell related disorders, which are those in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as inflammatory and auto-inflammatory diseases and infectious diseases (¶ [0027]). Receptor substrates can be conjugated either directly or indirectly to the dextran backbone (abstract; ¶ [0041]). The carriers can also comprise a dextran backbone to which at least one mannose residue is attached, optionally along with one or more residues of fucose, n-acetylglucosamine, D-galactose, n-acetylgalactosamine, sialic acid or neuraminic acid (¶ [0040]). The mannose residue can be a di-, oligo- or polysaccharide of mannose alone or in combination with the aforementioned residues in a linear or branched configuration (¶ [0040]). Three of more mannose residues provide increased binding to CD206, possible allowing for the use of smaller molecular weight dextran backbones (¶ [0046]). The various receptor substrate can be attached to the same or different glucose residue (¶ [0039]). For diagnostic purposes, a detectable moiety such as 99mTc or 68Ga is attached to the carrier molecule for the purposes of diagnosing and/or treating KS and similar types of cancers and tumors (¶ [0102]) with 99mTc-tilmanocept or 68Ga-tilmanocept for diagnostic imaging of KS being disclosed (¶ [0103]).
The administration of a 68Ga-containing compound with at least two mannose residues in the carbohydrate-based backbone followed by detection of the presence of the 68Ga-containing compound is not explicitly disclosed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a compound with mannose residues incorporated into the backbone and a 68Ga-detectable moiety. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Cope et al. indicates that mannose residues can be attached either directly or indirectly to the glucose residues of the backbone and provide for binding to CD206. Such attachment via the hydroxyl residues of the glucose residues will encompass those that are on the ends of the dextran chains, resulting in the mannose and optional additional monosaccharide residues becoming part of the backbone as required by the instant claims. The addition of these residues allows for recognition by particular receptors of the substrate and as indicated by Cope et al. can alter the properties of the carrier such as by enhancing the affinity of the dextran backbone for the CD206 receptor. Various leashes such as the leash of instant 8 can also be added for attachment of detectable moieties that allow for visualization of the location of the receptors to which the compound has bound, allowing for the detection of inflammation.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62 – 68, 71 and 73 - 81 of copending Application No. 16/041,673 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 62 – 68, 71 and 73 – 81 of US’673 relate to imaging of the tumors and use compounds with dextran backbones with detectable moiety such as those recited in claims 77 – 79. In looking to the specification, the presence of additional side chains and leashes as in the instant claims are also disclosed and therefore the carriers of US’673 encompass an overlapping set of compounds as those that are recited in the instant claims. The imaging of the tumors will also result in the detection of inflammation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14, 17 - 38, 46 and 49 - 62 of copending Application No. 17/073153 in view of Cope et al. (US 2015/0023876). 
The claims of US’153 recite compounds (e.g., claims 1, 2 and 29) and methods of diagnosing using such compounds (claims 14 and 46) that are encompassed by the instant claims and the comprise one or more CD206 targeting moieties and one or more therapeutic or detection labels. The compounds are administered to a subject and the detection label is then detected (claim 14). L1 and L2 can be a linker as in instant claim 8 (claims 11 and 13) that can link A, either a therapeutic agent, detection label or H, to the compounds.
The specific attachment of 2+ mannose residues to the backbone is not specifically claimed.
Cope et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer carriers as in US’153 as claimed or with the addition of receptor substrates such as mannose incorporated into the backbone with a detectable moiety and then detecting that moiety. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the use of the substrates for diagnosing requires administration of the compounds followed by detecting of the label at a predetermined location, which are analogous to the steps of the instant claims. Attachment of additional sugar residues such as the receptor substrate mannose or other monosaccharides via the hydroxyl residues of the terminal glucose residues will result in such resides being present at least one end of the dextran chain, resulting in the residues becoming part of the backbone as required by the instant claims. The addition of these residues allows for recognition by particular receptors of the substrate and, as indicated by Cope et al., can alter the properties of the carrier such as by enhancing the affinity of the dextran backbone for the CD206 receptor. As the same steps are carried out, the same information must be generated even if diagnosis of an inflammasome-mediated condition is not specifically recited in the claims of US’153.
This is a provisional nonstatutory double patenting rejection.

Claims 1 – 4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 16, 29 – 31, 33, 34, 46, 48 – 59 and 68 – 79 of copending Application No. 17/180471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’471 recite methods of diagnosing a CD206 expressing cell-related disorder such as tuberculosis (claims 1 and 16) and monosaccharides such can also be bound directly or indirectly to the dextran backbone (claim 1 and 3). The detectable moiety can be attached to the dextran via a leash such as that of instant claim 8 (claim 5). Imaging methods such as for cancer are also claimed with the same active steps as in the instant claims (e.g., claims 68, 72 and 76)
The specific attachment of 2+ mannose residues to the backbone is not specifically claimed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to attach receptor substrates such as mannose directly to the dextran backbone, which results in the placement of at least some of the mannose at an end of the dextran molecule that had a hydroxyl group, resulting in a carrier whose backbone comprises a mannose-containing glycan as required by the instant claim 2 and then administer and detect such compounds. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because US’471 claims that such residues can be attached directly to the backbone and will act as receptor substrates. As the same steps are carried out, the same information must be generated even if diagnosis of an inflammasome-mediated condition is not specifically recited in the claims of US’471.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14, 19 – 22, 27 – 38, 46, 56 – 59 and 62 of copending Application No. 17/236,844 in view of Cope et al. (US 2015/0023876). The claims of US’844 are drawn to compounds (claims 1 and 29) and methods of diagnosing using such compounds (claims 16 and 46) that are encompassed by the instant claims and the comprise one or more CD206 targeting moieties and one or more therapeutic or detection labels. The compounds are administered to a subject and the detection label is then detected (claim 14). L1 and L2 can be a linker as in instant claim 8 (claims 11 and 13) that can link A, either a therapeutic agent, detection label or H, to the compounds. 
The specific attachment of 2+ mannose residues to the backbone is not specifically claimed.
Cope et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administers carriers as in US’590 as claimed or with the addition of receptor substrates such as mannose incorporated into the backbone with a detectable moiety and then detecting that moiety. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the use of the substrates for diagnosing requires administration of the compounds followed by detecting of the label at a predetermined location, which are analogous to the steps of the instant claims. Attachment of additional sugar residues such as the receptor substrate mannose or other monosaccharides via the hydroxyl residues of the terminal glucose residues will result in such resides being present at least one end of the dextran chain, resulting in the residues becoming part of the backbone as required by the instant claims. The addition of these residues allows for recognition by particular receptors of the substrate and, as indicated by Cope et al., can alter the properties of the carrier such as by enhancing the affinity of the dextran backbone for the CD206 receptor. As the same steps are carried out, the same information must be generated even if diagnosis of an inflammasome-mediated condition is not specifically recited in the claims of US’844.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618